DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 3, “the electrodes” should be “the first and second electrodes”.
Claim 5, line 2, “respective” should be “first and second”.
Claim 7, line 7, the phrase “the outer sides in the arrangement direction” should be “outer sides in an arrangement direction”.
Claim 7, line 8, “the inner side” should be “an inner side”.
Claim 8, line 3, “the plurality” should be “a plurality”.
Claim 8, lines 3, 4, “the front surface” should be “a front surface”.
Claim 8, line 4, insert “the plurality” before targets.
Claim 8, line 6, insert the phrase “plurality of” before targets.
Claim 8, line 6, “the arrangement” should be “an arrangement”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (WO 2018/151114A1 – utilizing the effective filing date of 2/2017 and 3/2017 – U.S. designated – The effectively filed date of a prior art reference under 35 U.S.C. 102(a)(2) can be the foreign priority date.) (Ando et al. U.S. PGPUB. 2019/0373710 A1) in view of Sato et al. (U.S. PGPUB. 2004/0231973 A1).


INDEPENDENT CLAIM 1: 
Regarding claim 1, Ando et al. teach a sputtering apparatus ([0077] A plasma treatment device 100 of this embodiment uses inductively coupled plasma P to perform a treatment on a substrate W. Here, the substrate W is, for example, a substrate for a flat panel display (FPD) such as a liquid-crystal display, an organic EL display and the like, a flexible substrate for a flexible display, or the like. In addition, the treatment performed on the substrate W is, for example, film-forming by plasma CVD method, etching, ashing, sputtering or the like.), a vacuum container which is evacuated and into which a gas is introduced ( [0079] Specifically, as shown in FIG. 1, the plasma treatment device 100 includes a vacuum container 2 which is evacuated and to which a gas 7 is introduced, a linear antenna 3 disposed inside the vacuum container 2, and a high-frequency power source 4 which applies to the antenna 3 a high frequency for generating inductively coupled plasma P within the vacuum container 2.), a substrate-holding part for holding the substrate inside the vacuum container ([0082] In addition, a substrate holder 8 that holds the substrate W is arranged inside the vacuum container 2.); and a plurality of antennas which generates the plasma and has a flow channel in which a cooling liquid flows (Fig. 16; Paragraph 0089 – cooling liquid) wherein the antenna includes at least two tubular conductor elements, a tubular insulating element that is arranged between mutually adjacent conductor elements and insulates the conductor elements, and a capacitive element that is arranged in the flow channel and is connected electrically in series to the mutually adjacent conductor elements, and wherein the capacitive element includes a first electrode which is connected electrically to one of the mutually adjacent conductor elements, a second electrode which is connected electrically to the other of the mutually adjacent conductor elements and is disposed facing the first electrode, and a dielectric substance that fills a space between the first electrode and the (Fig. 2; Paragraphs 0089-0102)
	The difference between Ando et al. and claim 1 is that utilizing a sputtering target where a target holding part for holding the target so as to face the substrate inside the vacuum container is not discussed (Claim 1).
	Regarding utilizing a sputtering target where a target holding part for holding the target so as to face the substrate inside the vacuum container (Claim 1), Ando et al. already suggests sputtering which inherently requires a target.  However Sato et al. suggest a sputtering target where a target holding part for holding the target so as to face the substrate inside the vacuum container.  (See Fig. 1)
DEPENDENT CLAIM 2:
	The difference not yet discussed is where the target is an oxide semiconductor material.
	Regarding claim 2, Sato et al. teach where the target is an oxide semiconductor material.  (Paragraph 0061 – ITO (indium tin oxide))
DEPENDENT CLAIM 3:
The difference not yet discussed is a sputtering gas supply mechanism that supplies a sputtering gas to the vacuum container, wherein the sputtering gas supply mechanism supplies only an argon gas to the vacuum container.
Regarding claim 3, Ando et al. teach sputtering as discussed above.  Sato et al. teach a sputtering gas supply mechanism that supplies a sputtering gas to the vacuum container, wherein the sputtering gas supply mechanism supplies only an argon gas to the vacuum container.  (Paragraph 0061)

DEPENDENT CLAIM 4:
The difference not yet discussed is wherein each of the electrodes has a flange portion which comes into electrical contact with an end portion of the conductor elements at a side of the insulating element and an extension portion extended from the flange portion toward the side of the insulating element.
Regarding claim 4, Ando et al. teach wherein each of the electrodes has a flange portion which comes into electrical contact with an end portion of the conductor elements at a side of the insulating element and an extension portion extended from the flange portion toward the side of the insulating element.  (Fig. 2; Paragraphs 0089-0102)
DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein the extension portions of the respective electrodes have a tubular shape and are disposed coaxially with each other.
	Regarding claim 5, Ando et al. teach wherein the extension portions of the respective electrodes have a tubular shape and are disposed coaxially with each other.  (Fig. 2; Paragraphs 0089-0102)
	The motivation for utilizing the features of Sato et al. is that it allows for forming uniform films on large size substrates.  (See paragraph 0008)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ando et al. by utilizing the features of Sato et al. because it allows for forming uniform films on large size substrates.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. in view of Sato et al. as applied to claims 1-5 above, and further in view of Chistyakov (U.S. PGPUB. 2005/0103620 A1).

Regarding claim 6, Chistyakov teaches the target-holding part holds a plurality of the elongated targets along a front surface of the substrate in a state that the targets are substantially parallel to each other, and of the plurality of targets, the targets respectively positioned at outer sides in an arrangement direction are closer to the front surface of the substrate than the target positioned at an inner side in the arrangement direction.  (Figs. 6, 7)
The motivation for utilizing the features of Chistyakov is that it allows for increasing uniformity of coating.  (Paragraph 0153)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Chistyakov because it allows for increasing uniformity of coating.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. in view of Sato et al. as applied to claims 1-5 above, and further in view of Haag et al. (U.S. Pat. 6,679,977).
	The difference not yet discussed is wherein the target-holding part holds the plurality of elongated targets along the front surface of the substrate in a state that the targets are substantially parallel to each other, and of the plurality of targets, an applied voltage applied to the targets respectively positioned at the outer sides in the arrangement direction is higher than an applied voltage applied to the target positioned at the inner side in the arrangement direction.

	The motivation for utilizing the features of Haag et al. is that it allows depositing films with homogenous distribution.  (Colum 11 line 24)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Haag et al. because it allows for forming films with homogenous distribution.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. in view of Sato et al. as applied to claims 1-5 above, and further in view of Lim et al. (U.S. Pat. 8,052,850).
The difference not yet discussed is wherein the target-holding part holds the plurality of elongated targets along the front surface of the substrate such that longitudinal directions of the targets are substantially parallel to each other and holds a pair of second targets arranged at both sides of the targets in the longitudinal direction and extended along the arrangement direction of the targets.
Regarding claim 8, Lim et al. teach wherein the target-holding part holds the plurality of elongated targets along the front surface of the substrate such that longitudinal directions of the targets are substantially parallel to each other and holds a pair of second targets arranged at both sides of the targets in the longitudinal direction and extended along the arrangement direction of the targets.  (Fig. 4, Fig. 6)

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Lim et al. because it allows for depositing uniform films.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,932,353 in view of Sato et al. (U.S. PGPUB. 2004/0231973 A1).
Claims 1-25 teach the claimed subject matter except for the plasma device being a plasma sputtering device and utilizing a sputtering target where a target holding part for holding the target so as to face the substrate inside the vacuum container is not discussed (Claim 1).
Regarding the plasma device being a sputtering device (Claim 1), Sato teach that a plasma device can be used for sputtering.  (See Sato Paragraph 0020)
	Regarding utilizing a sputtering target where a target holding part for holding the target so as to face the substrate inside the vacuum container (Claim 1), Ando et al. already suggests sputtering which inherently requires a target.  However Sato et al. suggest a sputtering target where a target holding part for holding the target so as to face the substrate inside the vacuum container.  (See Fig. 1)

DEPENDENT CLAIM 2:
	The difference not yet discussed is where the target is an oxide semiconductor material.
	Regarding claim 2, Sato et al. teach where the target is an oxide semiconductor material.  (Paragraph 0061 – ITO (indium tin oxide))
DEPENDENT CLAIM 3:
The difference not yet discussed is a sputtering gas supply mechanism that supplies a sputtering gas to the vacuum container, wherein the sputtering gas supply mechanism supplies only an argon gas to the vacuum container.
Regarding claim 3, Ando et al. teach sputtering as discussed above.  Sato et al. teach a sputtering gas supply mechanism that supplies a sputtering gas to the vacuum container, wherein the sputtering gas supply mechanism supplies only an argon gas to the vacuum container.  (Paragraph 0061)
DEPENDENT CLAIM 4:
The difference not yet discussed is wherein each of the electrodes has a flange portion which comes into electrical contact with an end portion of the conductor elements at a side of the insulating element and an extension portion extended from the flange portion toward the side of the insulating element.
Regarding claim 4, Ando et al. teach wherein each of the electrodes has a flange portion which comes into electrical contact with an end portion of the conductor elements at a side of the insulating element and an extension portion extended from the flange portion toward the side of the insulating element.  (Fig. 2; Paragraphs 0089-0102)


DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein the extension portions of the respective electrodes have a tubular shape and are disposed coaxially with each other.
	Regarding claim 5, Ando et al. teach wherein the extension portions of the respective electrodes have a tubular shape and are disposed coaxially with each other.  (Fig. 2; Paragraphs 0089-0102)
	The motivation for utilizing the features of Sato et al. is that it allows for forming uniform films on large size substrates.  (See paragraph 0008)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the claims of U.S. Pat. 10,932,353 by utilizing the features of Sato et al. because it allows for forming uniform films on large size substrates.
10.	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,932,353 in view of Sato et al. as applied to claims 1-5 above, and further in view of Chistyakov (U.S. PGPUB. 2005/0103620 A1).
The difference not yet discussed is wherein the target-holding part holds a plurality of the elongated targets along a front surface of the substrate in a state that the targets are substantially parallel to each other, and of the plurality of targets, the targets respectively positioned at outer sides in an arrangement direction are closer to the front surface of the substrate than the target positioned at an inner side in the arrangement direction.
Regarding claim 6, Chistyakov teaches the target-holding part holds a plurality of the elongated targets along a front surface of the substrate in a state that the targets are substantially parallel to each other, and of the plurality of targets, the targets respectively positioned at outer 
The motivation for utilizing the features of Chistyakov is that it allows for increasing uniformity of coating.  (Paragraph 0153)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Chistyakov because it allows for increasing uniformity of coating.
10.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,932,353 in view of Sato et al. as applied to claims 1-5 above, and further in view of Haag et al. (U.S. Pat. 6,679,977).
	The difference not yet discussed is wherein the target-holding part holds the plurality of elongated targets along the front surface of the substrate in a state that the targets are substantially parallel to each other, and of the plurality of targets, an applied voltage applied to the targets respectively positioned at the outer sides in the arrangement direction is higher than an applied voltage applied to the target positioned at the inner side in the arrangement direction.
	Regarding claim 7, Haag et al. teach the target-holding part holds the plurality of elongated targets along the front surface of the substrate in a state that the targets are substantially parallel to each other, and of the plurality of targets, an applied voltage applied to the targets respectively positioned at the outer sides in the arrangement direction is higher than an applied voltage applied to the target positioned at the inner side in the arrangement direction.  (Column 11 lines 11-15)
	The motivation for utilizing the features of Haag et al. is that it allows depositing films with homogenous distribution.  (Colum 11 line 24)
.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,932,353 in view of Sato et al. as applied to claims 1-5 above, and further in view of Lim et al. (U.S. Pat. 8,052,850).
The difference not yet discussed is wherein the target-holding part holds the plurality of elongated targets along the front surface of the substrate such that longitudinal directions of the targets are substantially parallel to each other and holds a pair of second targets arranged at both sides of the targets in the longitudinal direction and extended along the arrangement direction of the targets.
Regarding claim 8, Lim et al. teach wherein the target-holding part holds the plurality of elongated targets along the front surface of the substrate such that longitudinal directions of the targets are substantially parallel to each other and holds a pair of second targets arranged at both sides of the targets in the longitudinal direction and extended along the arrangement direction of the targets.  (Fig. 4, Fig. 6)
	The motivation for utilizing the features of Lim et al. is that it allows for depositing uniform films.  (Column 2 line 56)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Lim et al. because it allows for depositing uniform films.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 23, 2021